Citation Nr: 1743677	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to a back disability.

2.  Entitlement to service connection for a right foot/heel disability, claimed as secondary to a back disability. 

3.  Entitlement to service connection for Crohn's disease, claimed as secondary to a back disability. 

4.  Entitlement to service connection for bowel resection, claimed as secondary to a back disability.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned was held in June 2013.  The Board remanded these claims in July 2014. 


FINDING OF FACT

A September 2017 written statement containing the Veteran's name and claim number clearly expresses his wish to withdraw all issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal withdrawals must be in writing or on the record at a hearing, must include the name of the appellant, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision.  38 C.F.R. § 20.204(b).  Withdrawals may be made by the appellant or by his or her authorized representative.  Id.

A September 2017 written statement by the Veteran, which contains his name and claim number, clearly expresses his wish to withdraw all issues on appeal, as listed on the cover sheet of this decision.  Specifically, the Veteran stated that he wished to withdraw his appeal related to the "notice of disagreement filed on March 18, 2010."  The claims currently on appeal before the Board stem from that notice of disagreement (NOD).  Thus, the reference to the March 2010 NOD is sufficiently clear to indicate that he wishes to withdraw the claims on appeal.  The Board has not yet issued a decision with respect to these claims.  Accordingly, the criteria for withdrawal of an appeal are satisfied.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Consequently, the Board does not have jurisdiction to review the claims on appeal, and they are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

The issue of entitlement to service connection for a right hip disability, claimed as secondary to a back disability, is dismissed. 

The issue of entitlement to service connection for a right foot/heel disability, claimed as secondary to a back disability, is dismissed. 

The issue of entitlement to service connection for Crohn's disease, claimed as secondary to a back disability, is dismissed. 

The issue of entitlement to service connection for bowel resection, claimed as secondary to a back disability, is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


